EXHIBIT 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTANT CONSENT I hereby consent to the use in this Registration Statement on Form S-1 of our audit report dated September 8, 2014 of Adaiah Distribution, Inc. for the period ending October 31, 2013, which appear in such Registration Statement. I also consent to the references to me under the headings "Expert" and "Selected Financial Data" in such Registration Statement. Dated: September 11, 2014 David Lee Hillary, Jr. 5797 East 169th Street, Suite 100 Noblesville, IN 46062 317-222-1416 5797 East 169th Street Noblesville, IN 46062
